lJWVHBRARY

No. 27953 

 

  

£33'1!.;|

CITY BANK, Resp0ndent/Plaintiff/C0unterclaim-Defendan;w

VS.

ARTEMIO MARCOS ABA, INDIVIDUALLY AND AS TRUSTEE OF THE ARTEMIO M.
ABAD REVOCABLE TRUST; GLORIA PASCUA ABAD, INDIVIDUALLY AND AS
TRUSTEE OF THE GLORIA P. ABAD REVOCABLE TRUST; JENNIFER ABAD,

Petiti0ners/Defendants/Cr0ss-Claim Defendants/Appellants,

and

FINANCE FACTORS, LIMITED,
Resp0ndent/Defendant/Cr0ss-claimant/C0unterclaimant/Appellee;

and
DIRECTOR OF BUDGET AND FISCAL SERVICES,

CITY AND COUNTY OF HONOLULU,
Resp0ndents/Defendants/Cr0ss~Claim Defendants/Appellees;
and
FELIX'PASCUA; JOHN DOES 1-50; JANE DOES 1-50; DOE PARTNERSHIPS

1-50; DOE CORPORATIONS, DOE “NON-PROFIT” CORPORATIONS 1-lO,
DOE GOVERNMENTAL UNITS l~50, DefendantS;

and
and
FINANCE FACTORS, LIMITED, Third-Party Plaintiff-Appellee,
vsn
AMERICAN GENERAL FINANCE, INC., Third-Party Defendant-Appellee,

and

ERLINDA GONZALES and WILSON U. PASCUA, individually and doing
business as HONLAND REALTY, Third-Party Defendants.

CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
(CIV. NO. 01-1-O995)

ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Nakayama, J., for the courtH

Petitioners' application for writ of certiorari filed

on April l4, 20lO, is hereby rejected.
DATED: Honolulu, Hawai‘i, may 21, 2010.

FOR THE COURT:

`{¥C/L¢.¢,LL¢ C¢ 
Associate Justice

 

Gary Victor Dubin and
Frederick J; Arensmeyer of
Dubin Law Offices for
petitioners on the application

1Considered by: Moon, C.J., Nakayama, Acoba, Duffy, and Recktenwald, JJ.

2